IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,141-01


EX PARTE ADAM BRANDON CREWS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 22574-A IN THE 336TH DISTRICT COURT

FROM FANNIN COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
kidnapping and sentenced to fifteen years' imprisonment. The Sixth Court of Appeals affirmed his
conviction.  Crews v. State, No. 06-09-00080-CR (Tex. App.--Texarkana 2009, pet. ref'd). 
	Applicant contends that trial counsel rendered ineffective assistance because he failed, among
other things, to object during the guilt stage of trial to the admission of a videotaped interview
containing extraneous offense evidence and to comments on the complainant's and Applicant's
credibility.  After holding a live evidentiary hearing, the trial court made findings of fact and
conclusions of law and recommended that we deny relief.  We order that this application be filed and
set for submission to determine whether counsel's conduct was deficient and Applicant was
prejudiced.  Strickland v. Washington, 466 U.S. 668 (1984).  The parties shall brief these issues.
	It appears that Applicant is represented by counsel.  If he is not, the trial court shall determine
whether he is indigent.  If he is indigent and desires to be represented by counsel, the trial court shall
appoint an attorney to represent him.  Tex. Code Crim. Proc. art 26.04.  The trial court shall send
to this Court, within 60 days of the date of this order, a supplemental transcript containing:  a
confirmation that Applicant is represented by counsel; the order appointing counsel; or a statement
that Applicant is not indigent.  All briefs shall be filed with this Court within 90 days of the date of
this order.

Filed: September 11, 2013
Do not publish